                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                          CASE NO. CR17-0049-JCC
10
                                   Plaintiff,                  ORDER
11
                     v.
12
            MATTHEW VALLEJO,
13
                                   Defendant.
14

15          This matter comes before the Court on Defendant Matthew Vallejo’s unopposed motion

16 for early termination of probation (Dkt. No. 16). Mr. Vallejo pled guilty to one count of

17 transportation of an undocumented person. (Id. at 1.) The Court sentenced him to three years of

18 probation. 1 (Id.) Mr. Vallejo has completed more than two years of probation without a single

19 violation. (Id. at 2.) He has successfully completed a drug treatment program and is employed.

20 (Id.) Mr. Vallejo asks that his probation be terminated approximately nine months early. (Id.)

21          A court may terminate a term of supervised release at any time after the expiration of one

22 year of supervised release “if it is satisfied that such action is warranted by the conduct of the

23 defendant released and the interest of justice.” 18 U.S.C. §§ 3564(c), 3583(e). The Court must

24 consider several factors in its evaluation of early termination, including the nature and

25
            1
26             Mr. Vallejo pled guilty and was sentenced in the Southern District of Texas. (Dkt. No.
     16 at 1.) His probation was subsequently transferred to this Court. (Dkt. No. 1.)

     ORDER
     CR17-0049-JCC
     PAGE - 1
 1 circumstances of the offense, the history and characteristics of the defendant, the need to deter

 2 criminal conduct, the need to protect the public from further crimes, and the need to avoid

 3 disparity. 18 U.S.C. §§ 3553(a), 3583(e).

 4          The Court finds that early termination is warranted by Ms. Vallejo’s conduct and the

 5 interest of justice, taking into consideration the above factors. The crime of conviction was non-

 6 violent and had no aggravating factors. Mr. Vallejo has maintained complete compliance with

 7 the terms of his probation. Finally, neither the Government nor the Probation Department oppose

 8 early termination.
 9          For the foregoing reasons, Mr. Vallejo’s motion for early termination of probation (Dkt.
10 No. 16) is GRANTED.

11          DATED this 14th day of March 2019.
12




                                                         A
13

14

15
                                                         John C. Coughenour
16                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0049-JCC
     PAGE - 2
